             Case 3:19-mj-03181-LL Document 1 Filed 07/30/19 PageID.1 Page 1 of 14
AO I06 (Rev. 04/10) Application for a Search Warrant


                                                                                                                                 JUL 3 0 2019
                                       UNITED STATES DISTRICT Cou
                                                                       for the                                      ('I 0-
                                                                                                              SOLJ fr-:'.
                                                          Southern District of California                      _________
                                                                                                              l3Y
                                                                                                            ,__
                                                                                                                             t
                                                                                                                                  ,.,-   ....,_, ___ ....._,.   _______
                                                                                                                                                                   f--~)HNIA,
                                                                                                                                                                  :'it   JIY
                                                                                                                                                                           __,


              In the Matter of the Search of                             )
         (Briefly describe the property to be searched                   )
          or identify the person by name and address)

          NUU Mobile - IMEI#: 354700084614095
                                                                         )
                                                                         )
                                                                         )
                                                                                     Case No.
                                                                                                        19MJ3181
    Samsung Galaxy S10 -IMEI#: 354418101874465                           )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prJWerty. (Q be. searched and give its location):
  ::,ee Attacnment A


located in the     --------
                            Southern                District of              California
                                                                  -----------~
                                                                                                     , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ~ evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 -rJ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
              Code Section                                                          Offense Description
        Title 8, United States Code§                 Transportation of Aliens for Financial Gain, and Conspiracy.
        1324(a)(1 )(A)(ii), (v)(I)

         The iipplication is based on these facts:
        See Affidavit of Erny J. Vega-Flores


           ~ Continued on the attached sheet.
           0 Delayed notice of
                                                                                                                4=
                                       days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 1g u.S .C. § J 103a, the basis of which is set forth on.the attached sheet

                                                                                                               14
                                                                                                 ~""
                                                                                          Erny J. Vega-Flores, Border Patrol Agent
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                      Jurlge 's signature

City and state: San Diego, California                                                            da Lopez, U.S. Magistrate Judge
                                                                                                    Printed name and title
    Case 3:19-mj-03181-LL Document 1 Filed 07/30/19 PageID.2 Page 2 of 14




                           ATTACHMENT A
                    PROPERTY I ITEMS TO BE SEARCHED

The property to be searched in connection with the investigation of violations of
Title 8, United States Code, Section 1324 is described below and known together as
the Target Devices:

            Cellular Telephone ("Target Device l")
            Make:NUU
            Model: Currently unknown
            IEMI:354700084614095
            SIM#: Currently unknown


            Cellular Telephone ("Target Device 2")
            Make: Samsung
            Model: Galaxy Sl0
            IEMI:354418101874465
            SIM #: Currently unknown

The Target Devices are currently being held as evidence by the Department of
Homeland Security in the Southern District of California at the Asset Forfeiture
Office, located at 3752 Beyer Blvd., San Diego, CA 92173.
          Case 3:19-mj-03181-LL Document 1 Filed 07/30/19 PageID.3 Page 3 of 14




                                    ATTACHMENT B
                                 EVIDENCE TO BE SEIZED

Authorization to search the cellular telephones described in Attachment A includes the search of
disks, memory cards, deleted data, remnant data, slack space, and temporary or permanent files
contained on or in the cellular telephones. The seizure and search of the cellular telephones will
be conducted in accordance with the affidavit submitted in support of the warrant.

The evidence to be seized from the cellular telephones will be electronic records,
communications, and data such as emails, text messages, photographs, audio files, videos, and
location data, for the period of June 25, 2019 to July 7, 2019.

The following evidence to be searched for and seized pertains to violations 8 U.S.C. § 1324 (Alien
Smuggling):

1. Communications, records, or date including but not limited to emails, text messages, messaging
applications, social networking sites, photographs, audio files, videos, or location data:

      a. tending to identify efforts to smuggle aliens into the United States from Mexico
      or transport illegal aliens within the United States;

      b. tending to identify other facilities, storage devices, or services-such as email
      addresses, IP addresses, phone numbers-that may contain electronic evidence and
      used to facilitate efforts to smuggle aliens into the United States from Mexico or
      transport illegal aliens within the United States;

      c. tending to identify co-conspirators, criminal associates, or others involved in
      efforts to smuggle aliens into the United States from Mexico or transport illegal
      aliens within the United States;

      d. tending to identify travel to or presence at locations involved in the smuggling of
      aliens into the United States from Mexico or transporting illegal aliens within the
      United States such as drop off and pick up locations, stash houses load houses, or
      delivery points;

      e. tending to indicate payment for the smuggling of aliens into the United States or
      the transportation of aliens within the United States;
          Case 3:19-mj-03181-LL Document 1 Filed 07/30/19 PageID.4 Page 4 of 14




      f. tending to identify the user of, or persons with control over or access to, the subject
      phone; or

      g. tending to place in context, identify the creator or recipient of, or establish the
      time of creation or receipt of communications, records, or data above.

Which are evidence of violations of Title 8, United States Code, Section 1324.
         Case 3:19-mj-03181-LL Document 1 Filed 07/30/19 PageID.5 Page 5 of 14



 1                      AFFIDAVIT IN SUPPORT OF AN APPLICATION
 2                                  FOR A SEARCH WARRANT
 3
           I, Erny J. Vega-Flores, United States Border Patrol Agent ("BPA") with the
 4
     Department of Homeland Security ("DHS"), Customs and Border Protection ("CBP"),
 5
     having been duly sworn, depose and state as follows:
 6
                                         . INTRODUCTION
 7
           1.     This affidavit supports an application to search the following cellular
 8
     telephones known together as the Target Devices:
 9
                              Cellular Telephone ("Target Device 1")
10                            Make:NUU
11                            Model: Currently unknown
                              IEMI:354700084614095
12                            SIM#: Currently unknown
13
                              Cellular Telephone ("Target Device 2")
14                            Make: Samsung
15                            Model: Galaxy Sl0
                              IEMI:354418101874465
16                            SIM#: Currently unknown
17
           2.    The purpose of the search warrant is to search and seize evidence of crimes,
18
     specifically violations of Title 8, United States Code § 1324, including Transportation of
19
     Certain Aliens and Conspiracy to do so, further described in Attachment B.
20
           3.    The Target Devices are being held as evidence by the Department of
21
     Homeland Security in the Southern District of California, specifically the Asset Forfeiture
22
     Office, located at 3752 Beyer Blvd., San Diego, CA 92173.
23
           4.    The following is based on my personal involvement in this investigation,
24
     oral and written reports about this investigation that I have received from federal law
25
     enforcement officers, physical surveillance conducted by law enforcement, whose
26
     observations have been reported to me either directly or indirectly, law enforcement
27
     records and intelligence checks, conversations with other law enforcement agents
28
     involved in this investigation, and my review of records obtained during this
         Case 3:19-mj-03181-LL Document 1 Filed 07/30/19 PageID.6 Page 6 of 14



 1 investigation. Since this affidavit is for a limited purpose, I have not included every
2 fact I know about this investigation.        I set forth only facts necessary to establish
 3 foundation for the requested warrant. Dates and times are approximate.
 4
                          AGENT'S BACKGROUND AND EXPERIENCE
 5
           5.     I am a BPA with the United States Border Patrol ("USBP") within DHS. I
 6
     have been employed as a BPA since July, 2007. I am presently assigned to the Targeted
 7
     Enforcement Unit ("TEU") at the Brown Field Border Patrol Station. I am a graduate of
 8
     the United States Border Patrol Academy at the Federal Law Enforcement Training Center
 9
     ("FLETC") in Artesia, New Mexico. I have received basic and advanced training in
10
     investigating alien smuggling, identifying immigration violations, and enforcing numerous
11
     immigration and customs laws within the United States.
12
           6. As a BPA, I am a Federal Law Enforcement Officer within the meaning of Rule
13
     41 (b) of the Federal Rules of Criminal Procedure, that is, a government agent engaged in
14
     the enforcement of the criminal laws of the United States, and thereby authorized to request
15
     issuance of federal search and seizure warrants. As an Agent with the Border Patrol, my
16
     responsibilities include the investigation of possible violations of Immigration and
17
     Nationality laws (Title 8, United States Code), including alien smuggling in violation of
18
     Title 8, United States Code, Section 1324, and related offenses.
19
           7.    During my assignments, I have observed and recorded the movements of
20
     individuals illegally entering the United States, and of those suspected of smuggling illegal
21
     aliens into the United States. I have interviewed defendants, witnesses and informants
22
     relative to their illegal entry and alien smuggling. Through my observations and these
23
     interviews, I have gained a working knowledge and insight into the normal operational
24
     habits of illegal aliens and alien smugglers, with particular emphasis on those who attempt
25
     to illegally enter or smuggle illegal aliens into the United States from Mexico.
26
           8.    Through the course of my training, investigations, work experience, and
27
     conversations with other law enforcement personnel, I am aware that it is a common
28
                                                 2
        Case 3:19-mj-03181-LL Document 1 Filed 07/30/19 PageID.7 Page 7 of 14



 1 practice for alien smugglers to work in concert with other individuals, and they do so
 2 by utilizing cellular telephones,       pagers    and portable radios       to   maintain
 3 communications with co-conspirators in order to further their criminal activities. As a
 4 part of TEU, I have seen numerous telephones being used by load drivers to
 5 communicate with smugglers. Typically, load drivers transporting aliens within the
 6 United States are in telephonic contact with co-conspirators immediately prior to and
 7 following the entry of illegal aliens into a load vehicle, at which time they receive
 8 instructions on where and when to pick up the illegal aliens and where to deliver them.
 9        9.     Based upon my training and experience as a Border Patrol Agent,
1O consultations with law enforcement officers experienced in alien smuggling
11 investigations, and all the facts and opinions set forth in this affidavit, I submit the
12 following:
13                  a. Alien smugglers will use cellular telephones and smart devices with
14                     messaging applications because they are mobile and they have
15                     instant access to telephone calls, social media application, and text
16                     and voice messages;
17                  b. Alien smugglers will use cellular telephones and smart devices
18                     because they are able to actively monitor the progress of their illegal
19                     cargo while the conveyance is in transit;
20                  c. Alien smugglers and their accomplices will use cellular telephones
21                     and smart devices because they can easily arrange and/or determine
22                     what time their illegal cargo will arrive at predetermined locations;
23                  d. Alien smugglers will use cellular telephones and smart devices to
24                     direct the alien smuggler drivers to synchronize an exact drop off
25                     and/or pick up time of their illegal cargo;
26                  e. Alien smugglers will use cellular telephones and smart devices to
27                     notify or warn their accomplices of law enforcement activity, and in
28                     particular USBP enforcement activity, to include the presence and
                                               3
        Case 3:19-mj-03181-LL Document 1 Filed 07/30/19 PageID.8 Page 8 of 14



 1                     posture of marked and unmarked units, as well as the operational
 2                      status of USBP checkpoints; and
 3                  f. Alien smugglers will often use cellular phones and smart devices to
 4                     remotely guide illegal aliens who are crossing into the United States,
 5                     providing them instructions as to where to go and what to do d_uring
 6                      a smuggling event. This is often done from over watch positions on
 7                      high ground in Mexico or at the border fence. This allows smugglers
 8                     to remotely control the actions of the smuggled aliens, while
 9                      insulating themselves from criminal prosecution, which an alien
10                      smuggling foot guide who was physically present in the company of
11                     the aliens would be exposed to.
12
                       FACTS SUPPORTING PROBABLE CAUSE
13
14         10. On July 5, 2019, a Border Patrol Agent was performing line watch duties in
15 the Brown Field Border Patrol Station's area of responsibility in Tecate, California. The
16 agent was in full Border Patrol rough duty uniform displaying U.S. Border Patrol Badge
17 and patches.
18        11.   At approximately 10:45 p.m., the agent was driving his agency vehicle
19 westbound on State Route 94. As the agent approached the intersection of Barrett Smith
20 Road in Dulzura, California, the agent observed several individuals climbing into a red
21 Dodge Caravan through the rear passenger side sliding door.
22         12. The agent proceeded to drive behind the Dodge Caravan and it immediately
23 began to drive westbound away from the intersection. As it drove away, the rear
24 passenger sliding door was still open, and the agent witnessed approximately six to eight
25   individuals jump out of the Dodge Caravan while it was still moving. The individuals
26 ran northbound from State Route 94 into the heavy brush.
27         13. The agent then activated his agency vehicle emergency lights to attempt a
28 vehicle stop.    The driver, later identified as GONZALEZ, Jose Manuel continued
                                               4
        Case 3:19-mj-03181-LL Document 1 Filed 07/30/19 PageID.9 Page 9 of 14



 1 driving westbound giving the agent the impression that he was not going to pull over.
 2 GONZALEZ then parked his vehicle in the middle of the westbound lane of State Route
 3 94. The agent exited his vehicle and approached GONZALEZ while identifying himself
 4 as a Border Patrol Agent.
 5         14. The agent asked GONZALEZ to exit the vehicle and the agent escorted him
 6 back to his service vehicle to place him in the rear holding area. After securing
 7 GONZALEZ, the agent walked back to the van to see if anyone else was still in the
 8 vehicle. While searching the Dodge Caravan, the agent encountered another individual
 9 laying on the floor of the rear passenger area which had no seats or seat belts.
1O         15.   The agent identified himself as a Border Patrol Agent and questioned the
11 individual, who was later identified as OCHOA-Ramirez, Enrique, as to his citizenship,
12 nationality, and asked ifhe had any documents that would allow him to legally enter or
13 remain in the United States. OCHOA freely admitted to being a citizen and national of
14 Mexico, not in possession of any legal immigration documents.
15         16.   Other Border Patrol Agents responded to the area and with the assistance
16 of an agency canine and scope operator began a search for the individuals who ran away
17 from the Dodge Caravan. Agents found four of the individuals. These individuals were
18 later identified as GARCIA-Beltran, Citlali, LAGUNAS-Meza, Juan Ramon,
19 CAMPISTA-Ramirez, Nicodemo, and LOPEZ-Camacho, Teresa. These individuals
20 also admitted they were citizens of Mexico with no right or permission to enter the
21 United States. GONZALEZ and the five individuals were placed under arrest.
22         17.   On July 6, 2019, at 9:00 a.m., GARCIA-Beltran, Citlali provided a
23 videotaped sworn statement as a material witness. GARCIA stated she made
24 arrangements with a contact in Tijuana, Mexico to be smuggled into the United States
25 for $8,000 United States Dollars. OCHOA stated she was given information for this
26 contact from a taxi driver a year ago. GARCIA stated she, four other individuals and
27 two foot guides climbed over the "lamina" (flat panel) border fence and walked north
28 into the l}nited States. GARCIA stated they walked until they reached a road, crossed
                                               5
       Case 3:19-mj-03181-LL Document 1 Filed 07/30/19 PageID.10 Page 10 of 14



 1 it and hid in a ditch on the other side. GARCIA stated a van later arrived and the foot
 2 guides yelled at the group to get in. GARCIA stated as soon as all members of the
 3 group were inside the van, they saw lights from a Border Patrol vehicle and were told
 4 to run. GARCIA stated she and others ran from the car and were later apprehended by
 5 Border Patrol Agents. GARCIA stated she did not know if the driver of the vehicle was
 6 arrested with her because she ran when they were pulled over by Border Patrol.
 7        18.   On July 6, 2019, at 11:43 a.m., LOPEZ-Camacho, Teresa provided a
 8 videotaped sworn statement as a material witness. LOPEZ stated she made
 9 arrangements with a contact in Tijuana, Mexico to be smuggled to Los Angeles,
10 California for $7,500 United States Dollars. LOPEZ stated she was met at the airport
11 in Tijuana, Mexico and driven to a hotel in Tecate, Mexico by an unknown individual,
12 as part of her arrangements. After about two days at the hotel, LOPEZ was picked up
13 by a man called "Manuel" and driven to a location near the border fence where she met
14 up with the rest of the group. LOPEZ stated she and seven other people climbed over
15 the "lamina" (flat panel) border fence and walked north into the United States. LOPEZ
16 stated they walked until they reached a road. Once there LOPEZ and the other members
17 of the group crossed over the road and walked further. LOPEZ stated they waited for
18 about an hour to be picked up. LOPEZ stated she and the others were picked up by a
19 car and drove for less than five minutes before border patrol caught them. LOPEZ
20 stated as soon as the car stopped she heard someone yelling to run. LOPEZ stated she
21 and others ran from the car and were later apprehended by Border Patrol Agents.
22        19.   On July 6, 2019, at 1:15 p.m., LAGUNAS-Meza, Juan Ramon provided a
23 videotaped sworn statement as a material witness.        LAGUNAS stated he made
24 arrangements with an unknown contact to be smuggled into the United States for $8,000
25 United States Dollars. LAGUNAS stated he made these arrangements via telephone
26 with a phone number a friend gave him. LAGUNAS stated he was directed to go to a
27 stash house in Tecate, Mexico. LAGUNAS stated there were all male members of the
28 group at the stash house. LAGUNAS stated he and the others were picked up and driven
                                              6
       Case 3:19-mj-03181-LL Document 1 Filed 07/30/19 PageID.11 Page 11 of 14



 1 to the border fence where he met up with the two female members of the group.
 2 LAGUNAS stated he made his entry with nine other individuals and followed one foot
 3 guide north into the United States. LAGUNAS stated the group walked until they
 4 reached a road. Once there, LAGUNAS and the other members of the group were told
 5 to hide and wait by the foot guide. LAGUNAS stated a car pulled over and the group
 6 was told by the foot guide to get in. LAGUNAS stated he was attempting to enter the
 7 car when Border Patrol pulled up behind them. LAGUNAS stated he saw others in the
 8 group exit the car and run away.
 9        20.    On July 6, 2019, at 9:52 a.m., CAMPISTA-Ramirez, Nicodemo provided
1O a videotaped sworn statement as a material witness. CAMPISTA stated he made
11 arrangements with a man under the moniker "Juan" or "Johny" in Tecate, Mexico to be
12 smuggled into the United States for $8,000 United States Dollars. CAMPISTA stated
13 he lives near "Juan" in Tecate, Mexico. CAMPISTA stated he made his arrangements
14 the same day he crossed. CAMPISTA stated he and the entire group met up near
15 Colinas Del Cuchuma, Tecate and climbed over the "lamina" (flat panel) border fence
16 and walked north. CAMPISTA stated they walked for one day until reaching State
17 Route 94. CAMPISTA stated they crossed State Route 94 and walked west to Barrett
18 Smith Road in a canyon. CAMPISTA stated they stopped and hid in some tall trees
19 once they were near the intersection of Barret Smith Road and State Route 94. While
20 they waited, CAMPISTA heard the foot guides climb up a hill away from the road.
21 CAMPISTA stated after a few hours the foot guides came back and directed the group
22 to move closer to the road. Soon after, a dark colored car pulled over near them and the
23 foot guides yelled at the group to get in. CAMPISTA stated they got into the car and
24 were pulled over by Border Patrol moments after.           As they were pulled over,
25 CAMPISTA saw one of their foot guides open the door and run. CAMPISTA stated
26 after seeing this he and other members of the group ran as well. CAMPISTA stated he
27 was apprehended after running for only a short time.
28
                                               7
       Case 3:19-mj-03181-LL Document 1 Filed 07/30/19 PageID.12 Page 12 of 14



 1         21. Incident to his arrest, the Target Devices were found on GONZALEZ' person
 2 and seized, among other personal effects on July 5, 2019.
 3         22. On July 6, 2019, GONZALEZ was charged with Transportation of Aliens for
 4 Financial Gain, and Aiding and Abetting, in violation of Title 8, United States Code,
 5 § 1324(a)(l)(A)(ii), in the Southern District of California, Case No. 19-MJ-2830.
 6         23.    Based upon my experience and investigation in this case, I believe that, the
 7 individuals named above as well as other persons as yet unknown, were involved in an
 8 on-going conspiracy in alien smuggling from Mexico into the United States. Based on
 9 my experience investigating alien smugglers, I also believe there is probable cause
1O GONZALEZ used the Target Devices to coordinate with co-conspirators regarding,
11 and in furtherance of, the smuggling of aliens, and to otherwise further this conspiracy
12 both inside and outside the United States. I also know that recent calls made and
13 received, telephone numbers, contact names, electronic mail (email) addresses,
14 appointment dates, text messages, email messages, location data, messages and posts
15 from social networking sites like Facebook, messaging applications such as
16 "WhatsApp," and pictures and other digital information are stored in the memory of
17 cellular telephones and smart devices which identify other persons involved in alien
18 smuggling and illegal entry activities.
19         24.    Based upon my experience and training, consultation with other law
20 enforcement officers experienced in alien smuggling investigations, and all the facts and
21 opinions set forth in this affidavit, I believe that information relevant to the alien smuggling
22 activities, such as telephone numbers, made and received calls, contact names, electronic
23 mail (email) addresses, appointment dates, location data, email messages, messages and
24 posts from social networking sites like Facebook, messaging applications such as
25 "WhatsApp," and pictures and other digital information are stored in the memory of the
26 Target Devices described herein.
27         25.    Finally, I am aware that alien traffickers require detailed and intricate
28 planning to successfully evade detection by law enforcement. In my professional
                                                 8
        Case 3:19-mj-03181-LL Document 1 Filed 07/30/19 PageID.13 Page 13 of 14



 1 training and experience, this may require planning and coordination in the days and
 2 weeks prior to the event.       Additionally, co-conspirators are often unaware of the
 3 subject's arrest and will continue to attempt to communicate with the subject after the
 4 arrest to determine the whereabouts of their valuable cargo. Based on my training and
 5 experience, individuals such as GONZALEZ will attempt to minimize the amount of
 6 time they were involved in their smuggling activities and often times are actually
 7 involved for weeks, months, and years longer than they claimed to be involved. Given
 8 those facts, I respectfully request permission to search the Target Devices for data
 9 beginning on June 25, 2019, up to and including July 7, 2019.
10
                                      SEARCH METHODOLOGY
11
           26.    It is not possible to determine, merely by knowing the cellular telephone's
12
     make, model and serial number, the nature and types of services to which the device is
13
     subscribed and the nature of the data stored on the device. Cellular devices today can be
14
     simple cellular telephones and text message devices, can include cameras, can serve as
15
     personal digital assistants and have functions such as calendars and full address books and
16
     can be mini-computers allowing for electronic mail services, web services and rudimentary
17
     word processing. An increasing number of cellular service providers now allow for their
18
     subscribers to access their device over the internet and remotely destroy all of the data
19
     contained on the device. For that reason, the device may only be powered in a secure
20
     environment or, if possible, started in "flight mode" which disables access to the network.
21
     Unlike typical computers, many cellular telephones do not have hard drives or hard drive
22
     equivalents and store information in volatile memory within the device or in memory cards
23
     inserted into the device. Current technology provides some solutions for acquiring some
24
     of the data stored in some cellular telephone models using forensic hardware and software.
25
     Even if some of the stored information on the device may be acquired forensically, not all
26
     of the data subject to seizure may be so acquired. For devices that are not subject to
27
     forensic data acquisition or that have potentially relevant data stored that is not subject to
28
                                                 9
       Case 3:19-mj-03181-LL Document 1 Filed 07/30/19 PageID.14 Page 14 of 14



 1 such acquisition, the examiner must examine the device manually and record the process
 2 and the results using digital photography. This process is time and labor intensive and may
 3 take weeks or longer.
 4         27.   Following the issuance of this warrant, I will collect the Target Devices and
 5 subject them to analysis. All forensic analysis of the data contained within the Target
 6 Devices telephone and its memory cards, call detail records, and deleted files will employ
 7 search protocols directed exclusively to the identification and extraction of data within the
 8 scope of this warrant.
 9         28.   Based on the foregoing, identifying and extracting data subject to seizure
1O pursuant to this warrant may require a range of data analysis techniques, including manual
11 review, and, consequently, may take weeks or months. The personnel conducting the
12 identification and extraction of data will complete the analysis within ninety (90) days,
13 absent further application to this court.
14                                       CONCLUSION
15         29.   Based on the facts contained in this affidavit and my experience and training,
16 I submit there is probable cause to believe that the Target Devices contain evidence of
17 violations of Title 8, United States Code Section 1324.        Consequently, based on the
18 probable cause discussed above, I specifically request authority to search the items
19 described above and in listed Attachment A and seize the items listed in Attachment B.
20
21
22
23
           SUBSCRIBED AND SWORN TO BEFORE ME THIS J () DAY OF JULY 2019.
24
25
26
27                                                          agistrate Judge
28
                                               10
